Citation Nr: 0914805	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a myocardial 
infarction as a result of VA medical treatment.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran had active service from February 1968 to February 
1970.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2005 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is shown to have given his informed consented 
in order to undergo a heart catheterization procedure in 
February 2004, during which he suffered a myocardial 
infarction.  

3.  The Veteran is not shown to have acquired additional 
cardiac disability due to sustaining a myocardial infarction 
in February 2004 as the result of carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault on the part of VA or due to an event or 
incident that was not reasonably foreseeable by a reasonable 
health care provider.  



CONCLUSION OF LAW

The criteria for the award of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
due to sustaining a mycoardial infarction in February 2004 
incident to VA treatment are not met.  38 U.S.C.A. §§ 1101, 
1131, 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.361 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2005, after the rating decision on appeal, the RO 
sent the Veteran a letter informing him the criteria needed 
to establish a 38 U.S.C.A. § 1151 claim.  The Veteran was 
afforded time to respond before the RO issued the May 2005 
rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The July 2005 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The July 2005 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the July 2005 letter advised 
the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the Veteran was directly informed of these elements in a 
March 2006 letter.  

The Board's decision below denies compensation benefits for 
the claimed disability, so no degree of disability or 
effective date will be assigned.  There is accordingly no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on 
appeal.  

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
VA medical opinions from the attending doctor on the 
Cardiology CCU and Consult Services were afforded to the 
Veteran regarding his condition in April 2005 and March 2006.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for compensation for 
the residuals of a myocardial infarction.  


II.  Analysis

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

The Veteran underwent a diagnostic heart catheterization 
procedure on February 19, 2004 at the VA Medical Center 
(VAMC) in Durham, North Carolina.  On February 20, 2004 he 
underwent a planned angioplasty and brachytherapy to the left 
anterior descending artery.  

The Veteran asserts that, during over night hours  following 
the procedure, he had terrible chest pains and horrible pain 
in his back and shoulders.  

In an August 2005 statement, the Veteran reported requesting 
assistance at least three times from the night nurse who did 
not administer any medication or attempt to help him.  He 
added that the next nurse to assist him, after a shift 
change, administered medication and called a doctor.  The 
Veteran reports that this doctor gave him an extensive 
examination, informed him that he had suffered a heart attack 
and provided different types of medication.  

However, on review of the records, the operative procedure 
was described as successful and occurring without incident.  
The VA notes show that, at 15:25 on the 20th of February, a 
nursing diagnosis of alteration in tissue perfusion and pain 
was recorded.  At 17:07, a physician removed the arterial 
sheath without bleeding or hematoma.  At 23:13, a nurse 
reported that the Veteran's pain was adequately controlled 
with comfort measures alone.  He denied having chest pain or 
shortness of breath, but described a single episode or chest 
tightness earlier in the day.  

At 4:03 on the 21st of February, a nurse reported that the 
Veteran denied having pain or discomforts.  At 13:20, the 
resident physician noted that the Veteran had persistent 
chest pain and mildly elevated "MB" but no "ecg" changes 
since the procedure.  This was felt to likely represent an 
occluded side branch.  At 12:47, the resident noted that he 
had talked to the attending.  It was noted that the Veteran 
had had chest pain over night and had been put on nitropatch 
and chest pain in the morning.  At 15:26, the attending 
physician noted that the Veteran had had recurrent chest pain 
since the procedure without "ST" changes or abnormal 
cardiac markers.  He was noted to be pain free at that time.  
The physician added that the pain was likely related to 
reduced blood flow of two small branches of the left anterior 
descending artery that could not be restored with further 
surgery.  He added that the Veteran would be continued to be 
monitored for further pain and ecg changes.  If necessary, a 
repeat angiography would be undertaken.   

In an April 2005 VA medical opinion from a VA medical 
specialist from the Cardiology CCU/Consult Services opined 
that the time course of the Veteran's cardiac enzyme 
elevation and peak were consistent with his having had non-ST 
elevation myocardial infarction at the time of his 
percutaneous intervention.  The VA cardiologist further 
stated that this was not an uncommon occurrence during the 
procedure and that there was no evidence that the Veteran's 
clinical heart attack was related to the early morning 
events.  

The VA cardiologist additionally reported in a March 2006 
statement that a reasonable health care provider would have 
disclosed that a heart attack was a risk to the Veteran in 
connection with the informed consent associated with the 
heart catheterization procedure.  

The actual VA treatment records in this regard noted on 
February 19, 2004, that the Veteran had had the procedure 
done previously and was well aware of the precautions 
associated with it.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).    

As noted, a qualifying additional disability under 38 
U.S.C.A. § 1151(a) is one that is not the result of the 
veteran's willful misconduct, and the disability was caused 
by hospital care, medical or surgical treatment, or 
examination furnished by VA, and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or (B) an event not reasonably 
foreseeable.  

The competent evidence shows that any additional cardiac 
disability incurred incident to hospital care, medical or 
surgical treatment was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  

In addition, the Board finds that any additional cardiac 
disability resulting from a myocardial infarction incident to 
the angiography procedure during VA treatment in February 
2004 is shown to have been reasonably foreseeable and 
identified risk given the nature of the procedure.  Thus, the 
criteria of 38 U.S.C.A. § 1151(a)(B) are not met in this 
case.  

The Board acknowledges that a layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Veteran is capable of describing his pain while in the 
hospital following the angioplasty procedure; however, the 
Board must rely on competent evidence in deciding this matter 
of some medical complexity.  .

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).   



ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for the 
residuals of a myocardial infarction as a result of VA 
medical treatment are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


